CIRILLO, Judge,
dissenting:
Although I am in agreement with the majority’s position as to the scope of appellate review in the termination of parental rights, I respectfully dissent from the finding that the requisite grounds for termination have not been established by clear and convincing evidence in the instant matter.
I share in the concern of the courts in insuring that termination be granted only as a last resort, since, by its nature, it is a procedure by which family life is irretrievably destroyed. See Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L,Ed.2d 599 (1982). But when there no longer exists a positive, nurturing, parent-child relationship, the legislature has mandated that the interests of the weaker party, the child, prevail. 23 Pa.C.S. § 2511(b). Under some circumstances termination is warranted. In re William L., 477 Pa. 322, 383 A.2d 1228 (1978). Accordingly, it becomes the obligation of the court to evaluate the parent-child relation, and, if necessary, to sever familial bonds so that the essential physical and emotional needs of the child are served. In the instant matter, the majority has not fulfilled this responsibility.
*505Before the rights of the parents in their natural child may be severed completely and irrevocably, due process requires that the allegations be supported by clear and convincing evidence. Santosky v. Kramer, supra, “It is not necessary that the evidence be uncontradicted ... provided it carries a clear conviction to the mind ... or carries a clear conviction of its truth...” La Rocca Trust, 411 Pa. 633, 192 A.2d 409 (1963). In construing “parental duties,” the courts have noted that a parent has an affirmative duty to meet the child’s needs for love, protection, guidance and support. In Interest of T.S.L., 487 Pa. 245, 409 A.2d 332 (1979); In re Howard, 468 Pa. 71, 360 A.2d 184 (1976). Parenthood is not merely a biological status or a passive state of mind. In the Matter of the Adoption of Gene Tuney Mullen, 321 Pa.Super. 496, 468 A.2d 1098 (1983).
In the case at bar, the hearing court granted termination upon consideration of two sections of the Adoption Act, P.S. § 2511(a)(2) and (5), and did so in light of the clear and convincing evidence standard. Section 2511, in pertinent part, provides that termination of parental rights is appropriate where the moving party shows:
2511...
(a) ...
(2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the child to be without essential parental care, control or subsistence necessary for his physical or mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent.
(5) The child had been removed from the care of the parent by the court or under a voluntary agreement with an agency for a period of at least six months, the conditions which led to the removal or placement of the child continue to exist, the parent cannot or will not remedy those conditions within a reasonable period of time, the services or assistance reasonably available to the parent are not likely to remedy the conditions which led to the removal or placement of the child with a reasonable *506period of time . and termination of the parental rights would best serve the néeds and welfare of the child.
The record established that the appellant James P., natural father of James J., is diagnosed as chronically schizophrenic and manic depressive. He has a history of psychiatric hospital commitments and of drug abuse. Although he is currently taking medication and undergoing therapy to alleviate his disorder, it was revealed through the testimony of his psychiatrist that the appellant has a lax approach in maintaining his medical program. Failure on his part to take his medication has and will result in the surfacing of his mental illness.
Although the appellant expresses a desire to parent his child, the evidence is to the contrary. The appellant has never had custody of or provided support for his child. Nor had he visited the child during his first year of life, allegedly due to his intention to protect the rights of the mother and his doubts as to the child’s paternity (specifically, the possibility that the mother had been artificially inseminated by either Jimmy Carter or a DuPont). In fact, visitation was not requested until the appellant received notice of the termination proceedings. All efforts by Children and Youth Services of Delaware County to assist the appellant in establishing a relationship with his child were met with open hostility, evidenced by the appellant’s failure to keep appointments, his refusal to permit the caseworker to enter his home, and his threats and obscene manner in his contacts with the caseworker. The visits that did take place between the appellant and his child were devoid of any appropriate interaction. They were characterized by minimum and often negative physical contacts, by teasing on the part of the appellant and crying by the child. During the course of visitation, the appellant never addressed or referred to his child by name, a noticeable omission during the termination proceedings as well.
From the aforementioned evidence, the hearing court properly concluded that the appellant exhibits a repeated and continued incapacity in his parenting role, and further that the conditions and causes of that incapacity will not be *507remedied. His mere physical presence and his expressed, but untranslated desires to parent do not satisfy the affirmative duties of parenthood nor do they indicate a potential for their development. To require any additional evidence, as sought by the majority, ignores the critical needs of the child and places an unreasonable barrier, perhaps one that extinguishes the potential of permanently freeing the child for adoption. The hearing court, in granting the termination order, upheld the needs and the rights of the child and did so in accordance with the standard of clear and convincing evidence.
The order terminating parental rights should be affirmed.